MEMORANDUM OPINION
{¶ 1} On August 6, 2004, appellant, Thomas Zidow, filed a notice of appeal from an August 2, 2004 judgment of the Trumbull County Court, Central Division. In that judgment, the trial court denied appellant's motion for reconsideration of an August 20, 2003 judgment of the trial court. In his notice of appeal, appellant indicated he was also appealing the August 20, 2003 judgment itself.
 {¶ 2} After reviewing the judgments in question, this Court must conclude that the August 20, 2003 judgment was a final appealable order as all parties and all claims were disposed of at that time. Accordingly, appellant's attempt to appeal that judgment is untimely pursuant to App. R. 4(A), which requires a notice of appeal to be filed within thirty days of the judgment being appealed. Here, the notice of appeal was filed almost a year after the August 20, 2003 judgment.
 {¶ 3} Additionally, it is well established that the filing of a motion for reconsideration from a final order in the trial court is a nullity.Pitts v. Dept. of Transportation (1981), 67 Ohio St.2d 378, 381. Further, all judgments or orders from a motion for reconsideration are a nullity. Id. at 381. Hence, there is no judgment that appellant can properly appeal now.
 {¶ 4} Based upon the foregoing analysis, this appeal is hereby dismissed as being untimely filed.
 {¶ 5} Appeal dismissed.
Ford, P.J., Christley, J., concur.